 



Exhibit 10.12
ASSUMPTION AND MODIFICATION OF NOTE AND LOAN AGREEMENT
     THIS ASSUMPTION AND MODIFICATION OF NOTE AND LOAN AGREEMENT (“Agreement”)
executed this 25th day of October 2007, by and among LEVITT AND SONS, LLC, a
Florida limited liability company (“Original Borrower”), LEVITT CORPORATION, a
Florida corporation (“New Borrower”), and AMTRUST BANK, a federal savings bank,
f/k/a OHIO SAVINGS BANK, a federal savings bank (“Lender”).
WITNESSETH:
     WHEREAS, Original Borrower executed and delivered to Lender a Revolving
Promissory Note dated March 21, 2007 in the original principal amount of One
Hundred Million Dollars ($100,000,000) (“Original Note”); and
     WHEREAS, in connection with the Original Note the Original Borrower and
Lender executed a Revolving Working Capital, Land Acquisition and Development
and Residential Construction Borrowing Base Facility Agreement dated March 21,
2007 in connection with Loan No. 1001839 (“Loan Agreement”); and
     WHEREAS, the Original Note is secured by a Mortgage and Security Agreement
dated March 22, 2007 executed by Levitt and Sons of Jasper County, LLC, a South
Carolina limited liability company (“Mortgagor”) recorded in OR Volume 531, Page
168 of the Public Records of Jasper County, South Carolina (“Mortgage”), and an
Assignment of Rents and Leases and Agreements Effecting Real Estate executed by
Mortgagor in favor of Lender dated March 21, 2007, recorded in OR Volume 531,
Page 179 of the Public Records of Jasper County, South Carolina (“Assignment of
Rents and Leases”); and
     WHEREAS, New Borrower has acquired all of the issued and outstanding
membership interest in Mortgagor (“Membership Interest”) and the Lender has
consented to the transfer of such Membership Interest from Original Borrower to
New Borrower; and
     WHEREAS, New Borrower, by and through the conveyance of the Membership
Interest from Original Borrower, is desirous of assuming all of Original
Borrower’s rights, interest and obligations under the Original Note, the Loan
Agreement and the other Loan Documents (as hereinafter defined) as such
documents have been modified simultaneously herewith (collectively “Other Loan
Documents”);
     NOW, THEREFORE, in consideration of the premises and for Ten and 00/100
Dollars ($10.00) and other good and valuable consideration, receipt of which is
hereby acknowledged, the parties hereto covenant and agree as follows:
     1. The New Borrower hereby assumes all of Original Borrower’s obligations
under the Original Note, the Loan Agreement and the Other Loan Documents all as
modified by this Agreement and agrees to pay Lender the outstanding principal
balance due on the Original Note secured by the Mortgage and Assignment of Rents
and Leases. As of the date hereof, the current

 



--------------------------------------------------------------------------------



 



aggregate outstanding principal balance under the Original Note is Thirty-Four
Million One Hundred Seven Thousand Nine Hundred Dollars ($34,107,900) which
includes the Fifteen Million Dollars ($15,000,000) outstanding pursuant to the
Working Capital Line and advances under the Loan Agreement. New Borrower agrees
to repay such principal indebtedness and all interest which accrues thereon in
accordance with the terms of the Original Note as modified hereby and as
hereafter evidenced by that certain Amended and Restated Note in the amount of
One Hundred Million Dollars ($100,000,000). Original Borrower and New Borrower
acknowledge and agree that as of the date hereof there is no default under the
Note, Loan Agreement, the Mortgage, Assignment of Rents and Leases or any other
document executed in connection with the Note (collectively, “Loan Documents”).
Original Borrower and New Borrower waive any claims under the Loan Documents and
release the Lender for any claims thereunder (other than the obligations of the
Lender under the Loan Documents to be performed after the date hereof).
     2. Simultaneous with the execution of this Agreement, the New Borrower
shall execute and deliver to Lender an amended and restated promissory note
evidencing the assumption of the Original Note set forth herein (“Amended and
Restated Note”), which Amended and Restated Note shall be in the form of
Exhibit A attached hereto.
     3. The Loan Agreement is amended as follows:
          (i) Omitted Intentionally.
          (ii) The Borrower is hereby amended from Levitt and Sons, LLC to
Levitt Corporation.
          (iii) Omitted Intentionally.
          (iv) Sections 1.31 and 2.4 are deleted in their entirety. Accordingly,
the Expiration Date shall be March 20, 2009 and the Maturity Date shall be
March 20, 2011.
          (v) Section 1.34 is amended to read: Guaranty means the Unconditional
Continuing Guaranty And Indemnity Agreement executed by the Project Guarantors
as required herein and shall no longer apply to the Unconditional Continuing
Limited Guaranty of the Working Capital Line Guarantor.
          (vi) The A&D Addendum for Tradition South Carolina consisting of
approximately one hundred fifty (150) acres within a master plan community
located in the City of Hardeeville, Jasper County, South Carolina is hereby
amended to be in the form of the A&D Project Allocation set forth on Exhibit B
attached hereto and made a part hereof.
          (vii) Section 1.42 is amended to reflect that the Amended and Restated
Note is a Note. The Note evidences all monies owed pursuant to the Loan
including the outstanding balance of the Working Capital Line. The Note (which
includes the outstanding amount of the Working Capital Line) shall be secured by
the Mortgage and Assignment of Rents and Leases.
Execution Copy

2



--------------------------------------------------------------------------------



 



          (viii) Section 1.48 is amended to add the term “Released Property”.
The term “Released Property” shall mean any portion of the Property encumbered
by any Mortgage which is released from the lien and encumbrance of the Mortgage.
          (ix) Sections 1.56, 1.59 and 1.60 are all deleted in their entirety.
          (x) The provisions of Sections 1.22, 1.54, 5.7 and 5.9 and other
applicable sections of the Loan Agreement are amended to reflect that the time
period for proceeding with development and/or construction and with respect to
any Curtailment Requirements (including the dates for Curtailment) and Maximum
Holding Periods shall be abated until Borrower or Project Guarantor, with
Lender’s consent, commences construction of improvements, other than the up to
the 14 models and infrastructure improvements, and at which time all abated time
periods shall be extended by a time to be reasonably determined by the Lender
(“Abatement Period”). If the Borrower commences construction of any model(s),
the Borrower or Project Guarantor shall proceed diligently to complete such
model. The Borrower shall determine in its business judgment what portions of
the infrastructure improvements it shall construct.
          (xi) Section 2.6 is amended to reflect that the Working Capital Line
shall remain in full force and effect; provided, however, simultaneous with the
execution of this Agreement, the Working Capital Line shall no longer be a
revolving line and there shall be no additional advances of the Working Capital
Line after the date hereof but shall be paid as provided in the Note, the
Working Capital Line guarantor’s guaranty has been terminated and the Lender’s
security interest in the Working Capital Line Collateral has been terminated and
released.
          (xii) Section 4.4.1 is amended to reflect that the Lender will fund
one hundred percent (100%) of the hard and soft costs incurred from time to time
in connection with the Project (subject to the appraisal tests as set forth in
the Loan Agreement) and the Borrower is not required to fund twenty percent
(20%) of Equity Funds (except to the extent the appraisal test would require the
Borrower to fund to satisfy such appraisal requirement for a funding).
          (xiii) Sections 5.5 is deleted in its entirety.
          (xiv) Partial Releases. In addition to the provisions already set
forth in Paragraph 6, the Borrower shall be entitled to release portions of the
Property encumbered by the Mortgage upon payment to Lender of a partial release
price equal to the greater of: (i) the “Minimum Amount” (as hereinafter
defined); or (ii) sixty-five percent (65%) of the sales price paid for such
portion of the Property (if applicable) without regard to whether or not the
Property being released or remaining to be released has been legally subdivided;
provided that the Property remaining to be released after the release of any
Property from the lien of the Mortgage shall be a commercially developable
parcel having access for ingress, egress and utilities over dedicated roads
and/or perpetual easements. The “Minimum Amount” shall mean an amount reasonably
agreed to by Borrower and Lender, which amount is one hundred twenty percent
(120%) of the product of (a) the “Collateral Reduction Percentage,” multiplied
by (b) the then outstanding principal balance of the Loan (excluding the Working
Capital Line portion of the Note). As used herein, the term “Collateral
Reduction Percentage” shall mean the percentage equal to (a) the appraised value
of the Released Property, divided by (b) the appraised value of
Execution Copy

3



--------------------------------------------------------------------------------



 



all of the Property then encumbered by the Mortgage, each as determined by a
current Appraisal. The parties agree to act reasonably to compute the Minimum
Amount. It is the intent of the parties that the Lender will not be funding any
Units other than up to fourteen (14) models as contemplated by the Budget.
               The Lender acknowledges that a plat in the form of Exhibit J has
been recorded. The Lender consents to Mortgagor exchanging deeds in the form of
deeds attached as Exhibit J and will release the portion of the Property being
conveyed to Core Communities of South Carolina, LLC (“Core”) on Exhibit J at
such time as Core conveys to the Mortgagee the property as provided on Exhibit J
(“Extra Land”) free of mortgages subject to exceptions to title similar to the
balance of the Property and the Extra Land is spread and encumbered by the Loan
Documents including the Mortgage and Assignment of Rents and Leases. The
exchange contemplated in this section is subject to the Lender’s reasonable
approval of the lands being exchanged.
          (xv) Section 6.10 is amended to add that the Lender hereby consents to
the creation of a municipal improvement district (“MID”) with respect to the
Property encumbered by the Mortgage in accordance with the notice of proposed
creation of municipal improvement district, a copy of which is attached hereto
and made a part hereof as Exhibit C.
          (xvi) Section 7.4, 8.1, 8.10, 9.2 and 12 are amended to reflect that
the Lender consents to the creation of MID and such lien is a Permitted
Exception under the Loan Documents.
          (xvii) Section 7.7 is amended to reflect and consent to any litigation
set forth in the Borrower’s SEC filings. There is no litigation against New
Borrower that would have a Material Adverse Effect.
          (xviii) Sections 9.1, 9.3, 9.4 and 9.5 are all deleted in their
entirety.
          (xix) Omitted Intentionally.
          (xx) Schedule 1 of the Loan Agreement is deleted in its entirety and
Exhibit D attached hereto and made a part hereof is substituted in lieu thereof
as the Schedule 1.
          (xxi) Schedule 2 of the Loan Agreement is deleted in its entirety and
the following Exhibit E attached hereto and made a part hereof is substituted in
lieu thereof as the Schedule 2.
          (xxii) Exhibit A to the Loan Agreement is deleted and Exhibit F
attached hereto and made a part hereof is inserted in lieu thereof as Exhibit A
to the Loan Agreement.
          (xxiii) Exhibit B to the Loan Agreement is deleted and Exhibit G
attached hereto and made a part hereof is substituted in lieu thereof as
Exhibit B.
          (xxiv) Exhibit C to the Loan Agreement is deleted in its entirety and
Exhibit H attached hereto and made a part hereof is substituted in lieu thereof
as Exhibit C.
Execution Copy

4



--------------------------------------------------------------------------------



 



          (xxv) The Collateral Verification Certificate is amended to delete
reference to Levitt and Sons, Inc. and to substitute Levitt Corporation in lieu
thereof.
          (xxvi) Exhibit D to the Loan Agreement is deleted in its entirety and
Exhibit I attached hereto and made a part hereof is substituted in lieu thereof
as Exhibit D.
     4. The parties hereto intend that except as provided in this Agreement this
Agreement shall not disturb the existing priority of the Mortgage and Loan
Documents which this Agreement modifies as described above. The parties hereto
further intend that this Agreement shall not constitute a novation and shall in
no way adversely affect or impair the lien priority of the Mortgage or
Assignment of Rents and Leases.
     5. Unless otherwise specifically provided herein, all notices to be given
hereunder shall be in writing and sent to the parties as hereinafter provided,
certified mail, return receipt requested, postage prepaid. Unless otherwise
specifically provided herein, said notices shall be effective on the day such
notice is deposited in the United States mails. No change of address shall be
valid unless forwarded in accordance with the provisions of this Paragraph.
Notices as to New Borrower shall be sent to:
Levitt Corporation
2200 W. Cypress Creek Road
Fort Lauderdale, FL 33309
Attention: Seth Wise, President
Notices as to Lender shall be sent to:
AmTrust Bank
200 AmTrust Center
1801 East Ninth Street
Cleveland, OH 44114
Attn: Frank J. Bolognia, Senior Executive Vice President
     6. Lender hereby releases the Original Borrower from its obligations under
the Note and all Loan Documents and Original Borrower is no longer a Borrower or
maker under the Note or other Loan Documents.
     7. AS A MATERIAL INDUCEMENT FOR LENDER TO EXECUTE THIS AGREEMENT, ORIGINAL
BORROWER AND NEW BORROWER DO HEREBY RELEASE, WAIVE, DISCHARGE, COVENANT NOT TO
SUE, ACQUIT, SATISFY AND FOREVER DISCHARGE LENDER, ITS OFFICERS, DIRECTORS,
EMPLOYEES, AND AGENTS AND ITS AFFILIATES AND ASSIGNS FROM ANY AND ALL LIABILITY,
CLAIMS, COUNTERCLAIMS, DEFENSES, ACTIONS, CAUSES OF ACTION, SUITS,
CONTROVERSIES, AGREEMENTS, PROMISES AND DEMANDS WHATSOEVER IN LAW OR IN EQUITY
WHICH THE ORIGINAL BORROWER OR NEW BORROWER EVER HAD, NOW HAVE, OR WHICH ANY
PERSONAL REPRESENTATIVE, SUCCESSOR, HEIR OR ASSIGN OF ORIGINAL BORROWER OR NEW
BORROWER HEREAFTER
Execution Copy

5



--------------------------------------------------------------------------------



 



CAN, SHALL OR MAY HAVE AGAINST LENDER, ITS OFFICERS, DIRECTORS, EMPLOYEES, AND
AGENTS, AND ITS AFFILIATES AND ASSIGNS, FOR, UPON OR BY REASON OF ANY MATTER,
CAUSE OR THING WHATSOEVER THROUGH THE DATE HEREOF (OTHER THAN THE OBLIGATIONS OF
THE LENDER UNDER THE LOAN DOCUMENTS TO BE PERFORMED AFTER THE DATE HEREOF).
ORIGINAL BORROWER AND NEW BORROWER FURTHER EXPRESSLY AGREE THAT THE FOREGOING
RELEASE AND WAIVER AGREEMENT IS INTENDED TO BE AS BROAD AND INCLUSIVE AS
PERMITTED BY THE LAWS OF THE STATE OF FLORIDA. SUBJECT TO THE PROVISIONS OF
PARAGRAPH 6 ABOVE AS TO THE ORIGINAL BORROWER, IN ADDITION TO, AND WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, AND IN CONSIDERATION OF LENDER’S
EXECUTION OF THIS AGREEMENT, ORIGINAL BORROWER AND NEW BORROWER COVENANT WITH
AND WARRANT UNTO LENDER, AND ITS AFFILIATES AND ASSIGNS, THAT THERE EXIST NO
CLAIMS, COUNTERCLAIMS, DEFENSES, OBJECTIONS, OFFSETS OR CLAIMS OF OFFSETS
AGAINST LENDER OR THE OBLIGATION OF ORIGINAL BORROWER OR NEW BORROWER TO PAY THE
LOAN TO LENDER WHEN AND AS THE SAME BECOMES DUE AND PAYABLE, RECOGNIZING THE
ORIGINAL BORROWER IS BEING RELEASED OF ANY OBLIGATIONS UNDER THE LOAN DOCUMENTS.
     8. THE UNDERSIGNED AND LENDER WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, OR RELATED TO, ANY ASPECT OF THE TRANSACTION IN
CONNECTION WITH WHICH THIS DOCUMENT IS BEING GIVEN OR ANY DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION WITH SUCH TRANSACTION. THIS WAIVER IS KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY MADE BY THE UNDERSIGNED AND THE UNDERSIGNED
ACKNOWLEDGE THAT NO ONE HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS
WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. THE
UNDERSIGNED AND LENDER FURTHER ACKNOWLEDGE HAVING BEEN REPRESENTED IN CONNECTION
WITH THE TRANSACTION WITH RESPECT TO WHICH THIS DOCUMENT IS BEING GIVEN AND IN
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED BY THE
UNDERSIGNEDS’ OWN FREE WILL, AND THAT THE UNDERSIGNED HAVE HAD THE OPPORTUNITY
TO DISCUSS THIS WAIVER WITH SUCH COUNSEL. THE UNDERSIGNED AND LENDER FURTHER
ACKNOWLEDGE HAVING READ AND UNDERSTOOD THE MEANING AND RAMIFICATIONS OF THIS
WAIVER PROVISION.
     9. New Borrower shall promptly cause this Agreement to be filed, registered
or recorded in such manner and in such places as may be required by any present
or future law in order to publish notice of and fully to protect the lien of the
Mortgage upon, and the interest of Lender in, the Premises. All documentary
stamp taxes and intangible taxes due on the Original Note have been paid and
affixed to the Mortgage. Borrower will pay all filing, administration, and
recording fees, and all expenses incident to the preparation, execution and
acknowledgment of this Agreement, and all Federal, state, county and municipal
taxes, duties, assessments and charges now or hereafter arising out of or in
connection with the filing, registration, recording, execution and delivery of
this Agreement, including, without limitation, any and all documentary stamps
and/or intangible taxes. Borrower agrees to hold harmless and indemnify Lender
against
Execution Copy

6



--------------------------------------------------------------------------------



 



any liability incurred by reason of the imposition of any such tax, duty,
assessment or charge. Borrower shall pay such sums immediately upon receipt of
notice of such amounts from the authority to which they are due and payable or
from Lender or its assigns. In the event Borrower fails to pay said sums, Lender
or its assignee may at its option pay such taxes and/or purchase and affix such
documentary stamps. Any such payment by Lender or its assignee shall be added to
the indebtedness evidenced by the Amended and Restated Note and shall bear
interest from the date advanced to the date of recovery in accordance with the
provisions of the Amended and Restated Note or the maximum rate permissible
under Florida law.
     10. All defaults under the Loan Documents existing as of the date of this
Agreement shall be deemed cured and the Loan and the obligations under the Loan
Documents shall be deemed current and in good standing as of the date hereof.
[SIGNATURE PAGES ON FOLLOWING PAGES]
Execution Copy

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Borrower and Lender have executed this
Agreement effective as of the day and year noted above.

                  NEW BORROWER:    
 
                LEVITT CORPORATION, a Florida corporation    
 
           
 
  By:   /S/ George P. Scanlon    
 
                Print Name: George P. Scanlon
Title: EVP — Chief Financial Officer    

Execution Copy

8



--------------------------------------------------------------------------------



 



                  ORIGINAL BORROWER:    
 
                LEVITT AND SONS, LLC, a Florida limited
liability company    
 
           
 
  By:   /S/ Seth Wise    
 
                Print Name: Seth Wise
Title: President    

Execution Copy

9



--------------------------------------------------------------------------------



 



                  LENDER:    
 
                AMTRUST BANK, a federal savings bank, f/k/a
OHIO SAVINGS BANK, a federal savings bank    
 
           
 
  By:   /S/ Eric D. Edlund    
 
                Name: Eric D. Edlund
Title: Vice President    

Execution Copy

10



--------------------------------------------------------------------------------



 



                  JOINDER:    
 
                The undersigned consents to the execution
of this Agreement.    
 
                LEVITT AND SONS OF JASPER
COUNTY, LLC, a South Carolina limited
liability company    
 
           
 
  By:   /S/ Dan Grosswald    
 
                Name: Dan Grosswald
Title: Chief Operating Officer    

Execution Copy

11



--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDED AND RESTATED NOTE
Loan No. 1001839
AMENDED AND RESTATED REVOLVING PROMISSORY NOTE

$100,000,000.00 (U.S.)   October 25th, 2007

     FOR VALUE RECEIVED, on or before the maturity date (hereinafter defined),
the undersigned promises to pay to the order of AmTrust Bank, a federal savings
bank, f/k/a Ohio Savings Bank, a federal savings bank (hereinafter called the
“Bank” or, with its successors and assigns, the “holder”), at its principal
office at 200 AmTrust Bank Center, 1801 East Ninth Street, Cleveland, Ohio
44114, or at such other place as the holder hereof from time to time may
designate in writing, the principal sum of ONE HUNDRED MILLION and No/100
Dollars ($100,000,000.00) (U.S.), or such lesser amount as shall be outstanding
from time to time under a line of credit established by Bank for the
undersigned, with interest as hereinafter provided. Interest on the unpaid
principal balance of this Note from time to time outstanding shall be payable
monthly on the first day of each month at the Prime Rate. The “Prime Rate” is
defined as the rate designated as the “Prime Rate” in the Money Rates table
published from time to time in the Central Edition of The Wall Street Journal.
If for any reason The Wall Street Journal is not published on the Rate Lock
Date, the Bank shall use the first published Prime Rate prior to the Rate Lock
Date. If such Prime Rate is otherwise unavailable at any time, the Bank shall
select a new index or other measure appropriate as a basis for setting the rate
in lieu thereof and the undersigned shall confirm such new index or other basis
for setting the rate in writing to the Bank. The Prime Rate is not necessarily
the lowest interest rate offered or charged by the Bank at any given time.
     Advances made under this Note shall be in the form of a continual revolving
credit whereby advances may be made, repaid and readvanced from time to time;
provided that the maximum principal amount which may be outstanding hereunder at
any one time shall not exceed ONE HUNDRED MILLION and No/100 Dollars
($100,000,000.00) or such lesser amount as may be permitted by the terms of the
Revolving Working Capital, Land Acquisition and Development and Residential
Construction Borrowing Base Facility Agreement dated March 21, 2007 by and
between the Bank and Levitt and Sons, LLC as amended (hereinafter referred to as
the “Agreement”). The undersigned shall pay any and all documentary stamps,
intangible taxes and other taxes which may be due for any Advance. The Bank
shall maintain an account on its books (the “Loan Account”), which shall
evidence at all times the amount from time to time outstanding under this Note.
The Bank shall by appropriate entries debit to the Loan Account
EXHIBIT D — PAGE 1

 



--------------------------------------------------------------------------------



 



the amount of each advance hereunder, all accrued interest thereon and any other
amounts due Bank with respect to this Note and shall credit to the Loan Account
each payment of principal and interest on account of advances hereunder and
other amounts payable hereunder. The Loan Account shall constitute prima facie
evidence of all advances made by the Bank hereunder and of all other entries
contained therein.
     The unpaid principal and all accrued interest thereon, if any, shall be due
and payable in full on the Maturity Date (as such term is defined in the
Agreement) or such earlier date as may be required hereunder or under the
Agreement.
     Interest shall be determined for each day by multiplying a daily interest
factor (based on the annual interest rate then in effect divided by 360) by the
unpaid principal balance outstanding for such day. Interest shall be calculated
and accrue on each advance of the principal of this Note from and including the
day on which such advance is made.
     Subject to the provisions of Section 2.2 of the Agreement, the holder may
apply any and all amounts received by it for application to the loan evidenced
hereby in such order and manner as the holder in its discretion may determine.
At the option of the holder, prior to the application of payments received in
accordance with the provisions of Section 2.2 of the Agreement, any payment
received by holder may be applied to the repayment of any sums advanced by the
holder for payment of taxes, assessments, insurance premiums, or for keeping,
maintaining and/or protecting the property subject to any “Mortgage” (as such
term is defined in the Agreement); or the holder may require said sums so
advanced to be repaid together with interest thereon at a rate which is five
percent (5%) per annum higher than the rate of interest accruing from time to
time in accordance with the provisions of the first paragraph of this Note (the
“Default Rate”), in addition to the required monthly installments. If any of the
aforesaid interest payments or any sums required to be paid under the terms
hereof or of the Mortgages or the Agreement are not paid within ten
(10) calendar days after the same are due and payable, the holder hereof, at its
option, and in addition to any other remedies available to it, may charge the
undersigned a “late charge” of five percent (5%) of each unpaid monthly
installment and/or sum, to reimburse the holder hereof for the extra expense
involved in handling delinquent payments, in otherwise servicing the loan
evidenced by this Note and in loss to the holder of the use of the money due but
not yet paid. The undersigned understands and agrees that if for any reason the
undersigned fails to pay any amount due under this Note on or before the date
when due, the holder shall suffer damages, but that it is extremely difficult
and impractical to ascertain the extent of such damages. Therefore, the
undersigned agrees that the late charge described above in this paragraph is a
reasonable estimate of such damages and shall be payable not as a penalty but as
agreed and liquidated damages.
     The undersigned may prepay this Note, without prepayment charge, in full or
in part, at any time.
     The aforesaid monthly installments of interest are to be paid each and
every calendar month irrespective of any prepayment until this Note is paid in
full, and the holder hereof may, without notice, at its option, apply all or
part of any such prepayment to the payment of any monthly installments not made
when due.
EXHIBIT D — PAGE 2

 



--------------------------------------------------------------------------------



 



     The terms, covenants, conditions, stipulations and agreements contained in
the Agreement are hereby made a part of this Note to the same extent as though
said Agreement was fully set forth herein.
     The undersigned hereby expressly agree that time is of the essence hereof,
and if the undersigned fail to pay any installment of interest within ten
(10) calendar days after the same is due and payable hereunder, or fail to pay
the entire indebtedness hereof when due, or if an Event of Default occurs under
the Mortgages, the Agreement or any other Loan Document (as such term is defined
in the Agreement), or if a default occurs (and is not cured within the
applicable grace or cure period therefore) under any other note, guaranty,
mortgage or other obligation of the undersigned or any Guarantor (as such term
is defined in the Agreement) to the Bank, the unpaid principal balance hereof
(including any amounts advanced by the holder in accordance with the Agreement
or other Loan Documents and not repaid) with all accumulated interest thereon
shall, at the option of the holder hereof, become immediately due and payable
without further notice or demand, such notice and demand being hereby expressly
waived, and shall thereafter until this Note is paid in full bear interest at
the Default Rate. The undersigned recognizes that such failure to make the
interest payments when due, the failure to pay the entire indebtedness when due,
or the occurrence of such an Event of Default or uncured default, will result in
the holder incurring additional ongoing expenses in servicing the loan evidenced
by this Note and in loss to the holder of the use of the money due. Further, the
undersigned understands and agrees that if for any reason the undersigned fails
to pay any installment of interest when due, or fail to pay the entire
indebtedness hereof when due, or if an Event of Default occurs under the
Agreement or other Loan Documents, or if any default occurs under any other
note, guaranty, mortgage or other obligation of the undersigned or any Guarantor
to Bank and such default is not cured within the applicable cure period
therefore (if any), the holder shall be entitled to damages for the detriment
caused thereby, but that it is extremely difficult and impractical to ascertain
the extent of such damages. Therefore, the undersigned agrees that the Default
Rate is a reasonable estimate of such ongoing damages and shall be payable not
as a penalty but as agreed and liquidated damages. The undersigned expressly
agrees that the Default Rate is and shall be the rate of interest which applies
to any judgment debt upon the obligations contained in this Note.
     The undersigned shall pay, within ten (10) days after holder’s demand, any
and all costs, fees and expenses (including reasonable attorney fees) incurred
by the holder in connection with the exercise or enforcement of any of its
rights, powers or remedies pursuant hereto or to the Agreement or other Loan
Documents, or to otherwise obtain judicial relief in connection with the
transactions which are the subject of this Note, the Agreement and other Loan
Documents, whether or not litigation has been commenced (including in all trial,
bankruptcy and appellate proceedings), and all such amounts shall bear interest
at the Default Rate and be secured by the Loan Documents.
     Except as may otherwise be provided in the other Loan Documents, the
makers, endorsers, sureties and guarantors of this Note waive demand,
presentment, protest, notice of dishonor and any other type of notice of or with
respect to this Note, including notice of any failure to perform or default of
or by any person obligated hereon.
EXHIBIT D — PAGE 3

 



--------------------------------------------------------------------------------



 



     The loan evidenced hereby is for commercial or business purposes, and is
not intended and will not be used for personal, family, household, educational,
consumer or agricultural purposes.
     This Note is governed by the laws of the State of Florida, and the
undersigned hereby consents to personal jurisdiction in any state or federal
court in the State of Florida and to venue in any state or federal court in
Broward County, Florida in connection with any claim, allegation, cause of
action or legal proceeding relating in any way to this Note, the Agreement or
any other Loan Document or any security or collateral related thereto.
     Notwithstanding any provision in this Note, the Agreement or any other Loan
Document, the total liability for payments of interest and payments in the
nature of interest, including all charges, fees, exactions, or other sums which
may at any time be deemed to be interest, shall not exceed the limit imposed by
the usury laws of the State of Florida or the applicable laws of the United
States of America, whichever shall be higher (the “Maximum Rate”). In the event
the total liability for payments of interest and payments in the nature of
interest, including, without limitation, all charges, fees, exactions or other
sums which may at any time be deemed to be interest, which for any month or
other interest payment period exceeds the Maximum Rate, all sums in excess of
those lawfully collectible as interest for the period in question (and without
further agreement or notice by, among or to the Bank or the undersigned) shall
be applied to the reduction of the principal balance, with the same force and
effect as though the undersigned had specifically designated such excess sums to
be so applied to the reduction of the principal balance and the Bank had agreed
to accept such sums as a prepayment of principal; provided, however, that the
Bank may, at any time and from time to time, elect, by notice in writing to the
undersigned, to waive, reduce or limit the collection of any sums in excess of
those lawfully collectible as interest rather than accept such sums as a
prepayment of the principal balance. The undersigned does not intend or expect
to pay nor does the Bank intend or expect to charge, accept or collect any
interest under this Note or under the Loan Documents greater than the Maximum
Rate.
     If any term, clause or provision of this Note shall be determined by any
court to be illegal, invalid or unenforceable, the illegality, invalidity or
unenforceability of such term, clause or provision shall not affect the
legality, validity or enforceability of the remainder thereof or of any other
term, clause or provision hereof, and this Note shall be construed and enforced
as if such illegal, invalid or unenforceable term, clause or provision had not
been contained herein, and all covenants, obligations and agreements shall be
enforceable to the full extent permitted by law.
     The obligation of the undersigned under this Note shall be absolute and
unconditional and shall remain in full force and effect until the entire
principal, interest, penalties, premiums and late charges, if any, on this Note
and all additional payments, if any, due pursuant to the Agreement, the
Mortgages and/or any other Loan Document shall have been paid and, until such
payment has been made, shall not be discharged, affected, modified or impaired
upon the happening from time to time of any event, including, without
limitation, any of the following, whether or not with notice to or the consent
of the undersigned: (a) the waiver, compromise,
EXHIBIT D — PAGE 4

 



--------------------------------------------------------------------------------



 



indulgence, settlement, release, termination, modification or amendment
(including, without limitation, any extension or postponement of the time for
payment or performance or renewal or refinancing) of any or all of the
obligations, covenants or agreements of the undersigned under this Note, the
Agreement, the Mortgages or any other Loan Document; (b) the failure to give
notice to the undersigned of the occurrence of a default under the terms and
provisions of this Note or any other Loan Document; (c) the release,
substitution or exchange by the holder of this Note of any security held by it
for the payment of any amount due pursuant to this Note or any other Loan
Document (whether with or without consideration) or the acceptance by the holder
of this Note of any additional security for such payments or the availability or
claimed availability of any other security, collateral or source of repayment;
(d) the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets, marshalling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition with creditors or
readjustment of, or other similar proceedings affecting of the undersigned, any
Guarantor or any other person or entity who, or any of whose property, shall at
the time in question be obligated in respect of the debt evidenced by this Note
or any part thereof; (e) any failure, omission, delay or neglect by the Bank in
enforcing, asserting or exercising any right, power or remedy under this Note,
the Mortgage or any other Loan Document, or at law or in equity; (f) the release
of any Guarantor or any other person primarily or secondarily liable for all or
any part of the debt evidenced by this Note; (g) any non-perfection or other
impairment of any security; (h) any assignment or transfer by the Bank of all or
any interest in this Note; (i) the invalidity or unenforceability of any term or
provision in this Note or any other Loan Document; (j) any merger or
consolidation involving any of the undersigned, any sale, assignment, transfer,
conveyance or issuance of any membership interest, stock, partnership or other
equity interest by the undersigned or any sale, transfer or conveyance by the
undersigned or any other person of all or any part of such person’s interest in
the undersigned or any affiliate of the undersigned; or (k) to the extent
permitted by law, any event or action that would, in the absence of this clause,
result in the release or discharge of the undersigned from the performance or
observance of any obligation, covenant or agreement contained in this Note. The
obligations of the undersigned to the Bank pursuant hereto include and apply to
any payment or payments received by Bank on account of the liabilities evidenced
hereby, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be paid to a trustee, receiver, or any other person or entity under
any bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar law, common law or equitable doctrine. If any action or proceeding
seeking such repayment is pending or, in Bank’s sole judgment, threatened, this
Note and any security interest therefor shall remain in full force and effect
notwithstanding that the undersigned may not then be obligated to Bank. The
obligations of the undersigned to Bank and this Note, and any security therefor,
shall remain in full force and effect (or be reinstated) until Bank has received
payment in full of all amounts payable to it pursuant to this Note, the
Agreement and all other Loan Documents and the expiration of any applicable
preference or similar period pursuant to any bankruptcy, insolvency,
reorganization, moratorium or similar law, or at law or equity, without any
claim having been made before the expiration of such period asserting an
interest in all or any part of any payment(s) received by Bank; provided,
however, that in the event the undersigned shall seek to satisfy this Note by
refinancing the loan evidenced hereby and the undersigned can demonstrate its
solvency as of the date of such
EXHIBIT D — PAGE 5

 



--------------------------------------------------------------------------------



 



refinancing, to Bank’s reasonable satisfaction, the Bank will deliver to
Borrower an express waiver of its rights under this sentence.
     The undersigned expressly agrees that the Bank shall not be required first
to institute any suit or to exhaust its remedies against any other person or
party liable or to become liable hereunder or against any collateral or security
for the loan evidenced hereby, in order to enforce this Note; and expressly
agree that, notwithstanding the occurrence of any of the foregoing, the
undersigned shall be and remain, directly and primarily liable for all sums due
under this Note and under the Loan Documents. Upon disposition by Bank of any
collateral or security for the loan evidenced hereby, the undersigned shall be
and shall remain jointly and severally liable with the Guarantors for any
deficiency.
     No extension, postponement, forbearance, delay or failure on the part of
the holder of this Note in the exercise of any power, right or remedy hereunder,
under any Mortgage, the Agreement or any other Loan Document or at law or in
equity shall operate as a waiver thereof, nor shall a single or partial exercise
of any power or right preclude other or further exercise thereof or the exercise
of any other power, right or remedy. All rights, powers and remedies of the
holder shall be cumulative and may be exercised simultaneously or from time to
time in such order and manner as the holder in its sole discretion may elect.
     This note has been executed by the undersigned outside the State of
Florida, and has been delivered directly to Bank at its office in Ohio.
Accordingly, Florida documentary stamps are not payable on this Note. Any
documentary stamps, intangible taxes or other mortgage taxes payable in
connection with the execution, delivery or recording of any Mortgage shall be
paid at the appropriate time and manner and shall be reflected on the Mortgage,
all in accordance with the laws of the state in which the property encumbered by
such Mortgage is situated.
     THE UNDERSIGNED AND THE BANK (BY ITS ACCEPTANCE HEREOF) MUTUALLY WAIVE THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO,
ANY ASPECT OF THE TRANSACTION IN CONNECTION WITH WHICH THIS DOCUMENT IS BEING
GIVEN OR ANY DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH SUCH TRANSACTION.
THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY THE UNDERSIGNED
AND BANK, AND THE UNDERSIGNED AND BANK ACKNOWLEDGE THAT NO ONE HAS MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. THE UNDERSIGNED FURTHER ACKNOWLEDGES HAVING BEEN
REPRESENTED IN CONNECTION WITH THE TRANSACTION WITH RESPECT TO WHICH THIS
DOCUMENT IS BEING GIVEN AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, SELECTED BY THE UNDERSIGNED’S OWN FREE WILL, AND THAT THE UNDERSIGNED
HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH SUCH COUNSEL. THE
UNDERSIGNED FURTHER ACKNOWLEDGES HAVING READ AND UNDERSTOOD THE MEANING AND
RAMIFICATIONS OF THIS WAIVER PROVISION.
EXHIBIT D — PAGE 6

 



--------------------------------------------------------------------------------



 



     This Amended and Restated Promissory Note amends and restates in its
entirety that certain Revolving Promissory Note dated March 21, 2007 executed by
Levitt and Sons, LLC in favor of Bank (“Original Note”), which Original Note is
attached hereto and made a part hereof and is superseded in its entirety by this
Note. All accrued and unpaid interest on the Original Note shall be due and
payable on November 1, 2007.

                  LEVITT CORPORATION
a Florida corporation    
 
           
 
  By:   /S/ George P. Scanlon    
 
                Print Name: George P. Scanlon
Title: EVP- Chief Financial Officer    

EXHIBIT D - PAGE 7



--------------------------------------------------------------------------------



 



EXHIBIT E
SCHEDULE 2
FINANCIAL COVENANTS
Borrower: LEVITT CORPORATION
     THIS SCHEDULE sets forth the applicable financial reporting requirements
and financial covenants which are applicable to the Facility.
     A. Reporting Requirements.
Borrower shall provide the following financial information to Lender within the
applicable deadlines set forth below:

          Financial Covenant         Party(ies) Required   Information to Be    
to Provide Information   Provided   Frequency
Levitt Corporation
  CPA Audited Financial Statements on a consolidated and consolidating basis,
showing the financial status of Borrower   Annually, within one hundred twenty
(120) days of the applicable fiscal year end
 
       
Levitt Corporation
  Financial Statements, prepared and certified by management   Quarterly, within
forty five (45) days of the end of each calendar quarter, with the exception of
any calendar quarter for which the applicable Financial Covenant Party is
otherwise providing an annual financial statement hereunder
 
       
Levitt Corporation
  Sales, Inventory Reports, Work in Progress, and Closing Reports, for all
communities   Monthly, within thirty (30) days of each month end
 
       
Levitt Corporation
  Certificate of Compliance   Quarterly, within forty-five (45) days of the end
of each calendar quarter
 
       
Levitt Corporation
  Collateral Verification
Certificate   Monthly, within twenty (20) days of month end for the month being
reported.

EXHIBIT E — PAGE 1



--------------------------------------------------------------------------------



 



All such financial information shall be in a format approved by Lender, in
Lender’s sole discretion, and certified as true, complete, and correct by its
preparer and by Borrower. In addition, together with each financial statement to
be provided by Borrower to Lender, Borrower shall deliver to Lender a duly
executed Certificate of Compliance in the form attached hereto as EXHIBIT “D”.
Borrower shall also provide such additional information regarding the financial
condition of Borrower as Lender may reasonably request.
     B. Financial Covenant.
During the term of the Loan there shall not be “Material Adverse Effect” (as
hereinafter defined). “Material Adverse Effect” shall mean a material adverse
effect on (a) the business, operations, affairs, financial condition, assets or
properties of the Borrower which would make the Borrower unable to pay the Note
and/or perform its obligations under this Agreement and the Loan Documents, or
(b) the validity or enforceability of this Agreement or the Loan Documents, each
as determined by Lender in its reasonable discretion.
     C. Revision of Reporting Requirements and Financial Covenants.
Borrower understands that in the Event of Default, Lender may revise the
Reporting Requirements and Financial Covenants applicable to Borrower from time
to time based on the most current financial information provided Lender by
Borrower. Borrower agrees that, notwithstanding the above, the Reporting
Requirements and Financial Covenants applicable to Borrower and the Loan shall
be those stated in the Schedule of Financial Covenants.
EXHIBIT E — PAGE 2

 



--------------------------------------------------------------------------------



 



EXHIBIT J — PAGE 1